On Second Petition for Rehearing
By the Court,
COLEMAN, J.'.
Counsel for the appellants have presented a second petition for a rehearing wherein they urge a point not before suggested. This court has on several occasions held that a second petition for a rehearing would not be entertained when urged by the same party. Brandon v. West, 29 Nev. 135; Ward v. Silver Peak Co., 39 Nev. 80.
*439The practice pertaining to petitions for rehearing is governed by rule 15, which applies to criminal and civil cases alike, and the holding that a second petition for a rehearing will not be entertained in civil cases controls in criminal cases as well. State v. Hazzard, 137 Pac. 143; Ross v. State, 16 Wyo. 285, 94 Pac. 217; People v. Northey, 77 Cal. 618, 20 Pac. 129.
The petition must be denied for the further reason that the point now urged was not called to our attention when the case was originally submitted. Nelson v. Smith, 42 Nev. 302.
Petition is hereby denied.